Citation Nr: 1533428	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a disability manifested by chronic fatigue, unrefreshing sleep, significant impairment of concentration, muscle pain, joint pain, headaches, and uveitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 through February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied, inter alia, the Veteran's claims of entitlement to service connection for chronic fatigue syndrome (CFS), headaches, and asthma.  The Veteran submitted a notice of disagreement with this determination in April 2009.  A January 2010 rating decision granted the Veteran's claim for asthma, assigning a 10 percent disability rating.  This issue has been resolved and is not before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran originally filed a claim of entitlement to service connection for CFS.  As is discussed in more detail below, the Veteran has been diagnosed with an array of disorders aside from CFS.  Although not claimed by the Veteran, the Board is expanding his original claim to include chronic fatigue, unrefreshing sleep, significant impairment of concentration, muscle pain, joint pain, headaches, and uveitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

The Veteran testified before the undersigned during a Board video conference hearing in February 2015.  A transcript of that proceeding has been incorporated into the evidence of record.

The issue of entitlement to a compensable disability rating for a ruptured right Achilles tendon has been raised by the record in a February 8, 2013, statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  During his February 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to service connection for headaches.

2.  The evidence of record demonstrates that the Veteran's currently diagnosed chronic fatigue, unrefreshing sleep, significant impairment of concentration, muscle pain, joint pain, headaches, and uveitis were incurred coincident with his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal of the issue of entitlement to service connection for headaches have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for a disability manifested by chronic fatigue, unrefreshing sleep, significant impairment of concentration, muscle pain, joint pain, headaches, and uveitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

During his February 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal for the issue of entitlement to service connection for headaches.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review the matter on appeal, and it is dismissed.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant issue.  As the determination below constitutes a full grant of the issue on appeal, any error in notice or assistance is harmless.

III.  Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 
38 C.F.R. § 3.303 (2014).  The regulation states that service connection "means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service" and that this may be accomplished by, among other things, affirmatively showing inception.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

During the December 2013 VA examination, the Veteran complained of and was diagnosed with chronic fatigue, unrefreshing sleep, significant impairment of concentration, muscle pain, joint pain, headaches, and uveitis.  As such, the first element of service connection has been met.

The second element of service connection, in-service incurrence, has also been met.  The Veteran's service treatment records establish that he complained of and was treated for uveitis (1995), headaches (annually), pelvic girdle, muscle and joint pain (early 2000s), extreme fatigue (2005 and 2006), Sjögren's Syndrome (2006), unrefreshing sleep and impairment of concentration (2006 and 2008).

Turning next to the final element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the December 2013 VA examination report concluded that while the Veteran's constellation of symptoms clearly began in service, these symptoms did not fit the criteria for CFS, but could possibly be related to a connective tissue disorder.  Since the Veteran's claim has been expanded to encompass this constellation of symptoms (other than CFS), and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's chronic fatigue, unrefreshing sleep, significant impairment of concentration, muscle pain, joint pain, headaches, and uveitis were incurred coincident with his service and the third element of service connection has been met. 


Because each of the three elements required for service connection are met, service connection for a disability manifested by chronic fatigue, unrefreshing sleep, significant impairment of concentration, muscle pain, joint pain, headaches, and uveitis is warranted.  The benefit sought on appeal is granted.


ORDER

The appeal of the issue of entitlement to service connection for headaches is dismissed without prejudice.

Entitlement to service connection for a disability manifested by chronic fatigue, unrefreshing sleep, significant impairment of concentration, muscle pain, joint pain, headaches, and uveitis is granted.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


